United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 98-1344
                                   ___________

Alan Sandusky,                          *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Northern District of Iowa
Marian Health Center,                   *
                                        *      [UNPUBLISHED]
             Appellee.                  *
                                   ___________

                          Submitted: January 26, 1999

                               Filed: March 1, 1999
                                    ___________

Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
                           ___________

PER CURIAM.

       Alan Sandusky appeals from the final judgment entered in the District Court1
for the Northern District of Iowa granting summary judgment to Marian Health
Center in Sandusky&s age discrimination suit. After a careful review of the record and
the parties& submissions on appeal, we affirm for the reasons stated by the district
court in its thorough opinion. See 8th Cir. R. 47B. We also deny Sandusky&s pending
motions.

      1
      The Honorable Mark W. Bennett, United States District Judge for the
Northern District of Iowa.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-